GIERKE, Judge
(concurring in the result):
I believe that the evidence showing that appellant had damaged Ms. Parker’s ear was relevant to show modus operandi and, thus, to identify appellant as the person who damaged SrA Sweeney’s ear. The remainder of his conduct toward Ms. Parker was of marginal relevance and objectionable as propensity evidence. The plain thrust of such evidence was to suggest that, because appellant reacted emotionally and vindictively to being rejected by Ms. Parker, he reacted similarly when he was rejected by SrA Sweeney. Under Mil.R.Evid. 404, such propensity evidence was, in my view, inadmissible. See United States v. Walker, 42 MJ 67, 71 (1995) (“[T]he prosecution is not allowed to show that a military accused ingested a drug in the past and, therefore, he probably did it on the charged occasion.”).
Given the minimal probative value of the evidence, however, I am satisfied that admission of the evidence was harmless error. Accordingly, I concur in the result. Art. 59(a), UCMJ, 10 USC § 859(a).